Citation Nr: 1110570	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-40 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a seizure disorder (previously characterized as a convulsive disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  

In August 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the St. Paul RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In September 2010, the Board denied a claim for entitlement to service connection for bilateral hearing loss and remanded the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a seizure disorder for proper notice.  Unfortunately, the September 2010 letter provided in connection with that claim was incorrect.  Accordingly, the Board has no choice but to remand this claim once again for proper notice.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As previously stated in the September 2010 remand, the Veteran has been previously denied entitlement to service connection for a convulsive disorder many times.  Although the Veteran was provided with notice in October 2008, the letter reflects that the last final denial of the claim was in December 1968.  However, the last final denial of the claim was in a February 1989 rating decision.  In the September 2010 remand, the Board instructed the RO/AMC to inform the Veteran in a letter "of what is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous final denial of his claim in the February 1989 rating decision.  Specifically, the letter should note that the claim for a seizure disorder was previously denied because there is no showing of a convulsive/seizure disorder within one year after his separation from service and no evidence to relate his in-service head injury to the first diagnosis of a convulsive disorder in 1960.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Veteran should be instructed to submit evidence of a current seizure disorder or any residuals thereof."

However, the September 2010 letter indicated that the last final denial of his claim was in February 2009, the date of the decision currently on appeal.  The Veteran has not been properly informed, nor has he indicated actual knowledge that, the last final denial of the claim was in the February 1989 rating decision.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand this claim for proper notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be provided with a duty to notify and assist letter specific to his application to reopen his claim for entitlement to service connection for a seizure disorder.  The letter should contain the definition of new and material evidence as set forth in the current version of section 3.156(a) of VA regulations and inform him of what is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous final denial of his claim in the February 1989 rating decision.  The last final denial of his claim was in the February 1989 rating decision.  Specifically, the letter should note that the claim for a seizure disorder was previously denied because there is no showing of a convulsive/seizure disorder within one year after his separation from service and no evidence to relate his in-service head injury to the first diagnosis of a convulsive disorder in 1960.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Veteran should be instructed to submit evidence of a current seizure disorder or any residuals thereof.  

2.  The RO/AMC should review the claims files and requested notice letter to ensure that it contains the correct date of the last final denial, February 1989.  If it is not, the VBA AMC should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



